Title: Thomas Jefferson to Samuel J. Harrison, 2 April 1812
From: Jefferson, Thomas
To: Harrison, Samuel Jordan


          
                  Sir 
                   
                     Monticello 
                     Apr. 2. 12.
          
		   
		  
		  
		  
		  
		  
		  
		  Your letter of Mar. 12. was not recieved till yesterday. 
		  it has given me the deepest concern. engagements to make paiments founded solely on your bond, which I deemed as good as a bank note, are now immediately falling due, and I have no resource, on so short warning, but that, to cover me from the mortification, and the consequences of failure. I cannot yet but persuade myself that, on reconsidering this case, you will percieve that the grounds you alledge for witholding paiment are such as neither law nor equity will warrant; that it is impossible it can be just or lawful for you to hold both the land and the price, and that, sensible of this, you will yet comply with your engagement, and relieve me from the distresses, into which the failure will throw me. that Scott may have brought a suit against you and myself is possible, altho’ I doubt it, because it has been long said, & yet no process has ever been served on me. however it would be quite in
			 the character of the man, so well known to you, and which no one to whom it is known would consider as justifying the least presumption of right. it is not every frivolous pretension of claim
			 from a
			 third person which authorises the purchaser of property to refuse paiment. it must be a plausible, and even a probable claim. were it otherwise, what a door would be open to breach of
			 engagements, as
			 there cannot exist a title against which unfounded claims may not be set up. and is it possible to urge a more frivolous one than that of a subsequent, against a prior grant? and in a case too
			 where
			 two juries, an ordinary one of 12. men, and a grand inquest of 24. had found it so groundless that they would not even retire for consultation.
		  Again, whatever his pretensions were, you knew them, you were present at the inquests, heard them explained and exposed, witnessed the abandonment of them by Scott’s counsel, and their undertaking that I should have no more trouble from them, on my agreeing not to institute any prosecution against Scott. so palpable was all this, that after the verdict of the jury, you accepted the deed, and the possession, made paiment on the ground, of the first £400. and after a year’s further consideration, made a second similar paiment. had then mr Scott’s pretensions been much more plausible your knolege of them at the time, your conclusion of the bargain with your eyes open, your recieving the title & possession with a full view of them, were a bar to your refusing full execution of the contract on your part. your entering into it with a complete knolege of all these circumstances amounted to a covenant to execute it without
			 regard
			 
                  to them, and to rely, for ultimate security, on my general warranty against all persons whatever. that covenant of warranty still exists, and a consciousness of my own circumstances
			 persuades me that a Chancellor could not be made to believe that if you should pay me the remaining £400. I should not be able to repay it on any eviction of the title. and yet this is the only ground on which he would interpose a suspension. these positions will, I am persuaded, be
			 confirmed to you by any lawyer, of science in his profession, whom you may consult. I hope therefore that, on a review of all these circumstances, you will feel the justice of going through with
			 your
			 contract, and of considering mine to warrant your title a sufficient security, as you considered it at the time of accepting the deed; and the rather as I put you into possession of title papers which prove it all but impossible that any other person can have a title paramount to mine.
			 however, if you really apprehend that, even in the case of my death, my property would not be good for such a sum as £400. I
			 am ready to remove that fear. name the portion of my lands at the Poplar Forest which you shall deem a sufficient security, and name your own trustees, and I will convey it to them with a power to sell it the moment a decision shall be given in favor of Scott’s title. or, if you prefer personal security, I will give you as good as the state can furnish. if you think neither of these propositions would sufficiently secure you, then let us put the
			 case at once into it’s legal course and settle it without delay. that is to say, let a
			 writ
			 be issued on the bond in my name, apply yourself to the Chancellor with a bill of injunction, which I will answer on the spot, and if the Chancellor gives an injunction, I, of course acquiesce.
			 all
			 this can be done in the course of one fortnight. some one of these three propositions will I trust be acceded to by you.
			 I
			 shall be at the Poplar Forest within about a fortnight from this date, within which time a just revision of the subject will I hope have corrected your first views of it, and dispose you, by doing me justice, to enable me to fulfil my engagements to others, and relieve me from the distressing situation into 
                  in which a continuance of the refusal will place me. accept the assurance of my esteem & respect.
          
            Th:
            Jefferson
        